        Case 9:20-cv-00087-DLC Document 7 Filed 07/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 KENNETH COMBS AND MARITA
 COMBS,                                           CV 20–87–M–DLC
                        Plaintiffs,

        vs.
                                                   ORDER
 SAFECO INSUANCE COMPANY OF
 AMERICA, and DOES-5,

                      Defendants.

      Before the Court is the parties’ Joint Motion to Stay All Proceedings

Pending Mediation. (Doc. 6.) Finding good cause,

      IT IS ORDERED that this matter is stayed pending the mediation set for

September 17, 2020.

      IT IS FURTHER ORDERED that the parties are to file a joint status

report by September 21, 2020 to advise whether this case has been resolved or

whether the Court should set a preliminary pretrial conference.
  Case 9:20-cv-00087-DLC Document 7 Filed 07/08/20 Page 2 of 2



DATED this 8th day of July, 2020.
